                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

In Re: LEXINGTON INSURANCE                   §
COMPANY SUBPOENAS                            §
                                             §          Case #3:19-mc-00052-K-BK
                                             §
SANDPIPER CONDOMINIUM COUNCIL                §
OF OWNERS, INC.,                             §
                                             §
       Plaintiff                             §
                                             §
v.                                           §
                                             §
LEXINGTON INSURANCE COMPANY,                 §
                                             §
       Defendant                             §

                          JOINT CONSENT TO TRANSFER

       Plaintiff Sandpiper Condominium Council of Owners, Inc. (“Sandpiper”) and

Defendant Lexington Insurance Company (“Lexington”) jointly submit this Consent to

Transfer, as follows:

       1.      The underlying subpoena issued by Defendant Lexington to Al Ramacciotti

remains the subject of a live controversy between the parties.

       2.      Sandpiper and Lexington consent to transfer of this matter to the United

States District Court for the Southern District of Texas, Corpus Christi Division.



Submitted:     July 8, 2019
 By:   /s/ William J. Chriss *w/permission   By: /s/ Raymond Gregory
       William J. Chriss
       State Bar No. 04222100                        Raymond L. Gregory II
       Email: wjchrisspc@gmail.com                   State Bar No. 08438275
                                                     rlg2@egglestonbriscoe.com
 THE SNAPKA LAW FIRM
 606 N. Carancahua, Suite 1511               EGGLESTON & BRISCOE LLP
 P.O. Box 23017                              333 Clay Street, Suite 4800
 Corpus Christi, Texas 78403                 Houston, Texas 77002
 Telephone: (361) 888-7676                   Tel: (713) 659-5100
 Facsimile: (361) 884-8545                   Fax: (713) 951-9920

 ATTORNEYS FOR SANDPIPER                     ATTORNEYS FOR LEXINGTON
                                             INSURANCE COMPANY




JOINT CONSENT TO TRANSFER                                                  PAGE 2
